Pannell, Judge.
Willis V Bass, Alexander Papp and Barry Arnold, during the month of February, 1973, were charged in separate accusations, in the State Court of Clarke County, with "possession of marijuana.” Bass was charged with having committed the offense on January 20, 1973, and the others on January 25, 1973. The defendants in each case filed separate motions to suppress certain evidence seized by the police authorities, each of which was overruled after hearing before the trial judge, and the defendants filed separate appeals to this court. Held:
The State Court of Clarke County does not have jurisdiction to try felonies. The illegal possession of marijuana charged in the accusation is a felony, even though termed a misdemeanor in the accusation. See Kent v. State, 129 Ga. App. 71 (198 SE2d 712). While the offense of possession of marijuana by a first offender of one ounce or less was made a misdemeanor by the Act of 1973 (Ga. L. 1973, p. 688) amending Code § 79A-9917, the offenses here were committed and the charges were made prior to that Act. See Code § 26-103. Because the State Court of Clarke County did not have jurisdiction over either of the accused under the accusation made, all proceedings held in the state court pursuant thereto are a nullity. Kent v. State, supra. We, accordingly, hereby remand the cases to the State Court of Clarke County for proper disposition in accordance with this decision.

Cases remanded with direction.


Eberhardt, P. J., and Stolz, J., concur.